ATTORNEY GRIEVANCE COMMISSION                                    *                     IN THE
OF MARYLAND
                                                                 *                     COURT OF APPEALS

                                                                 *                     OF MARYLAND
v.
                                                                 *                     Misc. Docket AG No. 26

ISAAC H. MARKS                                                   *                     September Term, 2021


                                         ORDER

       Upon consideration of the Petition for Disciplinary or Remedial Action, with

attached certified copy of an Opinion entered June 24, 2021, whereby the District of

Columbia Court of Appeals suspended Isaac H. Marks from the practice of law in the

District of Columbia, it is this 13th day of September, 2021


       ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland

Rule 19-737(d), that Isaac H. Marks, Respondent, is hereby temporarily suspended,

effective immediately, from the practice of law in the State of Maryland, pending further

order of this Court; and it is further


       ORDERED, that the Clerk of this Court shall strike the name of Isaac H. Marks

from the register of attorneys in this Court and comply with the notice provisions of

Maryland Rule 19-761.


                                                    /s/ Joseph M. Getty
                                                         Chief Judge
                                                     Pursuant to Maryland Uniform Electronic Legal
                                                    Materials Act
* Judge Hotten did not participate in this matter   (§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                                                                           2021-09-13 10:46-04:00




                                                    Suzanne C. Johnson, Clerk